Citation Nr: 0300006	
Decision Date: 01/02/03    Archive Date: 01/15/03	

DOCKET NO.  96-05 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for disabilities of the 
left hand, left arm, and left shoulder, claimed as 
secondary to a service-connected shell fragment wound 
laceration of the left forearm.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from October 1942 
to November 1946.  For combat service in the European 
Theater during World War II, the veteran was awarded the 
Combat Infantryman Badge and the Purple Heart Medal, among 
others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied service 
connection for disability of the left hand, arm and 
shoulder secondary to the veteran's service connected 
shell fragment wound laceration of the left forearm.  

The veteran perfected this appeal by the filing of a 
substantive appeal in February 1996.  The veteran 
subsequently failed to appear for two fee-basis VA 
examinations and he withdrew his request for a Travel 
Board hearing in July 2002.  The case is now ready for 
appellate review. 

In reviewing the veteran's substantive appeal, the Board 
finds that it could be construed as a claim for a rating 
in excess of 10 percent for his service-connected 
residuals of a shell fragment wound of the left forearm.  
The Board refers this matter to the RO for clarification 
and any indicated action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
equitable disposition of the appeal has been requested or 
obtained.  

2.  Claimed disabilities of the left shoulder, left arm 
(other than forearm) and left hand, which were first shown 
decades after service, were not caused or aggravated by 
the veteran's service-connected shell fragment wound of 
the left forearm. 


CONCLUSION OF LAW

Disabilities of the left hand, arm and shoulder are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
1991); 38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. 
App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation: The Board notes at the outset that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 
2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminated the concept of a well-
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

A review of the claims folder reveals that the RO has 
informed the appellant and his representative of the 
evidence necessary to substantiate his pending claim.  
Specifically, the RO informed the veteran and 
representative of the laws and regulations governing an 
award of secondary service connection in the rating 
decision on appeal in May 1995, and statements of the case 
in January 1996 and March 2001.  Additionally, the RO 
posted correspondence to the veteran requesting additional 
medical evidence in support of his claim in September 2000 
and, in March 2001, the RO notified the veteran of VCAA 
and of the type of evidence necessary to substantiate his 
claim.  The veteran was informed that the RO had collected 
on his behalf service medical records, verification of 
service, VA treatment records, and VA examinations.  He 
was requested to provide any additional information or 
evidence that he might have and provided release forms to 
complete if he desired the RO's assistance in collecting 
private medical evidence. 

In light of the foregoing, the Board finds that the 
claimant was kept apprised of what he must show to prevail 
in his claim, and he was generally informed as to what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was provided VA examinations in March 1995, 
July 1995, August 1995, and June 2001.  He failed to 
report for two examinations scheduled in conjunction with 
this claim.  He was also advised of his right to present 
lay testimony at a hearing before the RO and/or Board.  In 
January 2001, the veteran was personally contacted by RO 
personnel and he informed them that he had no additional 
evidence to submit and no recent treatment.  Under these 
circumstances, the Board finds that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  

The Board points out that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

Consequently, the Board finds that, in the circumstances 
of this case, any additional development or notification 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant are to be 
avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that 
the VCAA does not apply).  Thus, regarding the claimant's 
current claim, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, 
to include the revised regulatory provisions of 38 C.F.R. 
§ 3.159.  No additional assistance or notification to the 
claimant regarding these issues is required based on the 
facts of the instant case.  

While the RO initially denied the veteran's claim as not 
well grounded, the veteran was subsequently informed of 
VCAA and it is apparent the RO considered all of the 
relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claim below, and 
the Board will do the same.  As such, there has been no 
prejudice to the claimant that would warrant a remand, and 
the claimant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may be found in 
cases of aggravation, where there is additional non-
service-connected disability which is proximately due to 
or the result of a service-connected condition, although 
in such a case compensation will only be given for the 
degree of additional disability over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

Facts:  The veteran sustained a shell fragment wound of 
the left forearm in November 1944.  The wound was debrided 
the following day and sutured a week later.  On the day of 
debridement, the laceration was referred to as "mild".  
Thereafter, the veteran was treated for recurrent multiple 
furuncles in the area of the wound and he did not return 
to duty until mid-February 1944.  He remained on active 
duty until service separation in November 1946.  The 
separation examination noted only a well-healed scar of 
the left arm.  

The veteran filed a claim following service and, in 
January 1947, the RO in Chicago granted service connection 
for a well-healed scar as a residual of the shell fragment 
laceration of the left forearm.  No examination was 
conducted, a noncompensable evaluation was assigned, and 
the veteran was notified and did not appeal.  

The veteran next filed a claim with VA in March 1978, and 
the Houston RO notified him that he had previously been 
service connected for the left forearm shell fragment 
wound and requested that he submit any medical evidence he 
might have demonstrating an increase in severity.  The 
veteran did not respond.  

The veteran next contacted VA in February 1991.  He was 
provided a VA examination in April 1991 during which he 
reported that the wound caused him occasional distress in 
bad weather.  He also complained of having developed some 
mild symptoms in his left shoulder and left wrist.  There 
was no documentation of injury to the left shoulder and 
examination of both shoulders revealed full range of 
motion with no muscle wasting.  There was also full range 
of motion of the left elbow.  Forearm circumference was 
one inch less for the left (minor) than the right.  There 
was full range of motion of the left wrist and small 
muscles of the hands were fully developed.  There was no 
wasting of the hypothenar or the thenar muscles and full 
range of motion of the fingers.  Grip strength was strong 
bilaterally, slightly reduced in the left.  The impression 
was no neurovascular injury or residuals but there was 
"presumptive evidence" of some muscle loss.  At present, 
most symptoms were subjective, no objective neurovascular 
or musculoskeletal problems were noted.  Also noted was 
arthritis of the left wrist.  

Following this examination, the RO issued a rating 
decision in June 1991 which granted the veteran an 
increased evaluation for the shell fragment laceration of 
the left forearm from zero to 10 percent referring to the 
diagnostic code for tender or painful scarring.  This was 
based on examination findings of an area of numbness 
distal to the scar and presumptive evidence of some muscle 
loss.

In September 1994, the veteran sought an increased 
evaluation.  A routine VA physical examination in 1994 
noted that the shoulders had full range of motion 
bilaterally and that neurological sensation was intact to 
pinprick and light touch bilaterally of both upper and 
lower extremities.

In March 1995, a VA orthopedic examination contained the 
veteran's complaint of left arm weakening and possible 
poor circulation.  Examination revealed that gait, stance 
and posture were normal.  The left arm had a transverse 
healed scar which was not tender and well healed.  There 
was no scar on the left shoulder.  No shell fragments were 
palpable anywhere on the forearm or left shoulder and the 
movements of the joints of the left arm included full 
range of motion of the left shoulder, left elbow, left 
wrist and fingers.  There was no sensory loss of the left 
shoulder and no pain on doing ranges of motion.  The 
sensation in the whole of the left arm down to the fingers 
"is normal."  He had normal muscle power in the shoulders, 
in the forearm and the wrist and fingers.  Circulation in 
the whole of the left arm was normal.  Pulses were present 
and equal in both arms.  There was one-half inch wasting 
about the middle of the left forearm.  

A July 1995 VA neurological examination reported no 
muscular atrophy and no deformity of either extremity.  
There was a well-healed scar transverse of the left 
forearm, 6 centimeters in length, which was soft and 
nontender with numbness at the scar.  Motor strength was 
5/5 and symmetrical.  Handgrip was normal to finger 
opposition and abduction except a slight decrease of 
strength of the left 2nd and 3rd fingers.  Sensory was 
normal with a slight decrease of touch and pinprick of the 
left forearm, but not the hand.  There was full range of 
motion, no swelling and no inflammation.  There was no 
objective finding of left arm weakness and there was a 
nonspecific decrease in tactile and pinprick sensation of 
the left forearm.  

The veteran was provided his most recent VA examination in 
June 2001.  The claims folder was provided and reviewed by 
the physician.  It was noted that the veteran was 81 years 
of age and that he complained of no significant pain in 
the arm, and no loss of strength or sensation.  
Occasionally cold weather caused some soreness in the 
forearm.  The scar was 7 centimeters long, pale, not 
hypertrophied, nontender, and not adherent.  Forearm girth 
measurements were nearly equal with the left being one-
half centimeter larger than the right.  Motor strength at 
the elbow, wrist and shoulders was 5/5 bilaterally and the 
veteran was able to squeeze both fists equally.  There was 
no sensory deficit noted on either extremity.  Range of 
motion at the wrist, elbows and shoulders were equal and 
in full range without limitation on either side.  X-ray 
studies of the left shoulder showed no fracture or 
dislocation but mild degenerative changes of the 
glenohumeral and acromioclavicular joints.  There were no 
peri-articular soft tissue calcifications noted.  The 
impression was arthritic changes of the shoulder.  

The physician who performed the June 2001 examination 
reported in an addendum the following month that the 
veteran's left forearm laceration was well healed.  It was 
further noted that the veteran had occasional pain in that 
area but usually did not take medication.  The physician 
opined that the veteran's degenerative joint disease of 
the shoulder (shown by X-ray) was "probably related to his 
age".  The physician further opined that he did not 
believe that the service-connected injury was the cause of 
the veteran's shoulder or arm pain.  

Analysis:  The service medical records show no disability 
of the left hand, shoulder or arm, other than the shell 
fragment wound injury of the left forearm, which is 
service-connected and rated 10 percent.  The post service 
medical evidence does not show the claimed left hand, 
shoulder or arm disabilities until decades after service.  
Thus it is apparent that the disabilities at issue began 
many years after service and it is not contended 
otherwise.  The veteran claims, in essence that his 
disabilities of the left hand, left shoulder and left arm 
were caused or aggravated by his service-connected 
residuals of a shell fragment wound of the left forearm.

A longitudinal review of the clinical evidence and 
examinations evaluating the veteran's shrapnel laceration 
revealed that this wound is well healed.  While some 
muscle wasting has been noted in the past, multiple 
examinations consistently reveal essentially normal range 
of motion and full strength of both the right and left 
arms.  Additionally, there is no apparent neurological 
involvement other than occasional findings of a minor loss 
of sensation to light touch or pinprick in the area of the 
scar.  

There is no medical opinion that links disability of the 
left shoulder, left arm or left hand to the service-
connected laceration wound.  Decades after the veteran was 
separated from service, degenerative changes have been 
noted in the left hand and more recently in the left 
shoulder.  The veteran was afforded an examination and an 
opinion was obtained addressing the contended causal 
relationship.  Following a June 2001 examination of the 
veteran, the examining physician opined in an addendum one 
month later that the arthritis of the left shoulder is 
probably age related and that the he did not believe the 
service-connected injury was the cause of the veteran's 
shoulder or arm pain.  This is the only competent evidence 
that addresses the question at hand.  

The Board notes that, while there is no competent evidence 
that suggests that the disabilities were caused or 
aggravated by a service-connected condition and a 
competent opinion was obtained addressing the issue at 
hand, which goes against the claim for secondary service 
connection, additional examinations were scheduled in 
conjunction with this appeal but the veteran failed to 
report for those evaluations.  Thus, the Board must 
adjudicate this appeal based on the evidence of record.  
38 C.F.R. § 3.655.  The weight of the credible evidence 
demonstrates that the veteran's left shoulder, left arm 
(other than the already service-connected residuals of a 
shell fragment wound of the left forearm) and left hand 
conditions are not proximately due to or the result of 
service-connected residuals of a shell fragment wound of 
the left forearm.  38 C.F.R. § 3.310(a); Allen, supra.  
The veteran, as a layman, is not competent to provide a 
medical opinion as to diagnosis or etiology of the claimed 
conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the preponderance of the evidence is against the 
veteran's claim for secondary service connection for left 
shoulder, left arm, and left hand disabilities, the 
benefit of the doubt doctrine is not applicable.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to secondary service connection for 
disabilities of the left shoulder, arm and hand is denied.  


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

